Citation Nr: 1132666	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2007 rating decision in which the RO, inter alia, denied service connection for bilateral foot drop and denied entitlement to specially adapted housing and a special home adaptation grant.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) regarding the claims for specially adapted housing and a special home adaptation grant was issued in March 2009, and the Veteran filed a substantive appeal as to these issues (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009. 

In November 2010, the RO issued a SOC regarding the claim for service connection for bilateral foot drop; however, the Veteran did not file a substantive appeal as to that issue.  As such, only those issues listed on the title page are currently in appellate status.  See 38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

The Board has considered that, in his March 2008 NOD, the Veteran stated, "I disagree with all the adjudicative determinations mentioned in the [December 2007 rating decision], except for those, if any, that I specifically state here that I do not want to appeal.  Therefore, my notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded."  Thereafter, he went on to clarify that his NOD was for the denial of service connection for bilateral foot drop and for entitlement to specially adapted housing and a special home adaptation grant.  

While special wording is not required, a NOD must be in terms that can be "reasonably construed" as disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, such as in this case, the specific issues the claimant disagrees with must be identified.  Id.  Accordingly, the Board finds that the Veteran's March 2008 NOD was limited to the issues of entitlement to specially adapted housing and a special home adaptation grant (which were addressed in the March 2009 SOC) and entitlement to service connection for bilateral foot drop (which was addressed in the November 2010 SOC).  See 38 C.F.R. § 20.201.  

In his March 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a May 2011 letter, the RO informed the Veteran that his hearing was scheduled in June 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In August 2011, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in March 2005, the Veteran filed a claim for an increased rating for his service-connected frostbite disability (at that time, service-connection was in effect for residuals of frostbite to the feet, rated 30 percent disabling).  In a March 2006 rating decision, the RO assigned a 30 percent rating for residuals of frostbite to each foot, pursuant to Diagnostic Code 7122, evaluating cold injury residuals.  The RO also granted service connection for residuals of frostbite to the left and right hands, evaluated as 20 percent and 10 percent disabling, respectively, pursuant to Diagnostic Code 5003-7122.  In a March 2006 statement, the Veteran's representative noted that the Veteran's peripheral neuropathy of the upper and lower extremities was not given consideration for separate ratings under other diagnostic codes.  Significantly, Note (1) to Diagnostic Code 7122 instructs that complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2010).  In correspondence dated in August 2006, the RO advised the Veteran that it was working on his claim for service connection for peripheral neuropathy of the upper and lower extremities as secondary to residuals of frostbite.  However, in an October 2006 rating decision, the RO continued the assigned ratings for residuals of frostbite to the hands and feet, but made no mention of the claimed peripheral neuropathy.  

As the RO has not adjudicated claim for service connection for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of frostbite, it is not properly before the Board; hence, it is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

As an initial matter, the Board notes that, during the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  These provisions apply to claims received on or after December 10, 2004. The amended provisions apply in the instant case as the Veteran's claim was received in December 2006.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861 (to be codified at 38 C.F.R. § 3.809).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861 (to be codified at 38 C.F.R. § 3.809a).  

Service connection has been established for residuals of frostbite to the right foot (rated 30 percent disabling), residuals of frostbite to the left foot (rated 30 percent disabling), residuals of frostbite to the left hand (rated 20 percent disabling), residuals of frostbite to the right hand (rated 10 percent disabling), and posttraumatic stress disorder (PTSD) (rated 10 percent disabling).  The combined disability rating is 80 percent.  In addition, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective April 3, 2006.  

As regards the claim for specially adapted housing, the Veteran is service-connected for disabilities of both lower extremities, specifically, residuals of frostbite to the right and left foot.  During a March 2006 VA examination, the Veteran reported difficulty walking because of numbness in the feet.  On examination, the physician noted that the Veteran was wheelchair bound.  The diagnosis was cold injury, bilateral hands and feet.  In a May 2007 statement, the Veteran reported that he needed to wear foot braces because of bilateral foot drop, as well as leg braces which extended to the knee on each leg.  

The Veteran was afforded a VA neurological examination in April 2008.  On examination, the Veteran walked slowly.  The physician noted that he used leg braces on both legs to ambulate and also used a cane.  The diagnosis was peripheral neuropathy of both the upper and lower extremities secondary to residuals of cold injury during service.  The physician commented that the Veteran had mild to moderate foot drop, bilaterally, as well as moderately severe sensorimotor peripheral neuropathy in both lower extremities, with a milder type of neuropathy in both upper extremities and hands.  The physician reported that the Veteran had difficulty with ambulation because of mild to moderate bilateral foot drop.  He added that the Veteran had to use a leg brace during ambulation, but could "walk without assistance using a cane."  During a VA cold injury examination in May 2008, the Veteran complained of difficulty walking due to neuropathy.  The diagnosis following examination was cold injury, bilateral hands and feet.  The physician opined that cold injury does not cause foot drop.  

Although the foregoing evidence indicates that the Veteran requires braces for ambulation, it is unclear whether the Veteran has the loss of use of both lower extremities due to his service-connected disabilities of the lower extremities; or, whether the Veteran requires the use of such braces because of his nonservice-connected bilateral foot drop.  Moreover, the April 2008 VA neurology examiner's comment that the Veteran could "walk without assistance using a cane" is unclear.  It is not evident from this statement whether the physician was reporting that the Veteran was able to walk without the assistance of others, so long as he used a cane; or, whether he was able to walk without the assistance of a cane.  Because VA undertook to provide a VA examination to evaluate the claim for specially adapted housing, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board finds that remand to obtain a medical opinion which specifically addresses whether the Veteran has the loss of use of the lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to service-connected disabilities, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination, by a physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for specially adapted housing.  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

In evaluating the service-connected disabilities of the lower extremities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability that is not service-connected, to include bilateral foot drop.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Prior o arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The April 2008 VA examiner noted that the Veteran had been evaluated by a private neurologist, Dr. V., who found him to have bilateral foot drop and peripheral neuropathy of both lower extremities.  The VA examiner commented that the note from this physician indicated that the Veteran was also in physical therapy at the Rolling Hill Care Center.  While records of treatment from Dr. V., dated in August 2006, have been associated with the claims file, these records make no mention of physical therapy treatment, suggesting that additional records of treatment from Dr. V. may be available.  Further, no records of treatment from the Rolling Hill Care Center are currently associated with the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claims are being remanded, the RO should obtain and associate with the claims file any outstanding records of treatment pertinent to the claims on appeal from Dr. V. and/or the Rolling Hill Care Center.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Lyons VA Medical Center (VAMC), dated from February 2001 to January 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Lyons VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  The RO should also ensure that its letter provides the Veteran notice of the revisions to 38 C.F.R. §§ 3.809, 3.809a, effective October 25, 2010 (discussed above).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final matter, as noted in the introduction, a claim for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of frostbite, is being referred to the RO for appropriate action.  Because the outcome of this claim could impact the Veteran's eligibility for specially adapted housing and/or a special home adaptation grant, the Board finds that the claim for service connection is inextricably intertwined with the claims on appeal, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, appellate review of the claims on appeal must be deferred until the claim for service connection for peripheral neuropathy of the upper and lower extremities has been adjudicated.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Lyons VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. V. and/or the Rolling Hill Care Center (identified above), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file. 

The RO should ensure that its letter provides the Veteran notice of the revisions to 38 C.F.R. §§ 3.809, 3.809a, effective October 25, 2010 (discussed above).  Further, the RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. V. and the Rolling Hill Care Center (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, are responsible for either (1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  (The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability that is not service-connected, to include bilateral foot drop.  

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, as well as adjudicating the claim for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected residuals of frostbite, the RO should readjudicate the claims on appeal.  

If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claims on appeal, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority, to include 38 C.F.R. §§ 3.809, 3.809a, as revised effective October 25, 2010.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


